Case 1:18-cv-23125-RNS Document 351 Entered on FLSD Docket 05/27/2020 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                        Case No. 18-23125-Civ-SCOLA/TORRES

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY AND STATE
  FARM FIRE AND CASUALTY COMPANY,

               Plaintiffs,

  v.

  HEALTH AND WELLNESS SERVICES, INC. et al,

              Defendants.
  ______________________________________/

                    REPORT AND RECOMMENDATION
              ON PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES

        This matter is before the Court on State Farm Mutual Automobile Insurance

  Company’s and State Farm Fire and Casualty Company’s (collectively, “Plaintiffs”)

  motion for attorneys’ fees. [D.E. 346]. Lazaro Muse, Beatriz Muse, Noel Santos,

  Medical Wellness Services, Inc., and Dr. Jesus Lorites (collectively, “Defendants”)

  responded on May 5 and 6, 2020 [D.E. 348-349], and agreed to the entitlement and

  the amount of the fees requested. No other defendant1 filed a response to Plaintiffs’



  1      Plaintiffs were unable to confer with Hugo Goldstraj because they have been
  unable to reach him since his attorney withdrew from this case. Plaintiffs also did
  not confer with Manuel Franco, Angel Carrasco, or Jose Gomez-Cortes because they
  failed to defend this case and therefore the clerk entered default against them.
  [D.E. 73, 146]. As for Jorge Coll, Plaintiffs reached a settlement with him and the
  Court dismissed him from this case on September 24, 2019. [D.E. 142]. Although
  counsel for Health Wellness Services, Inc. and Pain Relief Clinic of Homestead,
  Corp. did not file a response, Plaintiffs stated that both defendants agreed to the
  fees requested.
                                            1
Case 1:18-cv-23125-RNS Document 351 Entered on FLSD Docket 05/27/2020 Page 2 of 3



  motion and the time to do so has now passed. Therefore, Plaintiffs’ motion is ripe

  for disposition.

         Based upon a full review of the record, Plaintiffs’ motion for fees should be

  GRANTED for the full amount requested in the motion and Plaintiff should receive

  a total fee award of one million dollars. The motion should be granted based on the

  lack of opposition under S.D. Fla. Local R. 7.1 and the parties’ agreement to the

  relief sought. In addition, the Court’s review of the substantive grounds supporting

  the motion shows that Plaintiffs should be entitled to the fees requested.

  Accordingly, it is hereby RECOMMENDED that Plaintiffs’ motion for fees be

  GRANTED. [D.E. 346].

         Pursuant to Local Magistrate Rule 4(b) and Fed. R. Civ. P. 73, the parties

  have five (5) days from service of this Report and Recommendation within which to

  file written objections, if any, with the District Judge.     Failure to timely file

  objections shall bar the parties from de novo determination by the District Judge of

  any factual or legal issue covered in the Report and shall bar the parties from

  challenging on appeal the District Judge’s Order based on any unobjected-to factual

  or legal conclusions included in the Report. 28 U.S.C. § 636(b)(1); 11th Cir. Rule 3-

  1; see, e.g., Patton v. Rowell, 2017 WL 443634 (11th Cir. Feb. 2, 2017); Cooley v.

  Commissioner of Social Security, 2016 WL 7321208 (11th Cir. Dec. 16, 2016).




                                           2
Case 1:18-cv-23125-RNS Document 351 Entered on FLSD Docket 05/27/2020 Page 3 of 3



        DONE AND SUBMITTED in Chambers at Miami, Florida, this 27th day of

  May, 2020.



                                           /s/ Edwin G. Torres
                                           EDWIN G. TORRES
                                           United States Magistrate Judge




                                       3
